FILED

UNITED STATES DISTRICT COURT APR 1 7 2015
Clark. U.S. Dlstrlct & Bankruptc

FOR THE DISTRICT OF COLUMBIA can". for in. District of cmumga
WAYNE SMITH EL BEY, )
)
Petitioner, )
)

V ) Civil Action No. [4 “l tr)“ (UNA)
)
STATE OF NEW JERSEY, et a]. , )
)
Respondents. )
MEMORANDUM OPINION

This matter comes before the court on review of petitioner’s application to proceed in
forma pauperis and pro se petition for a writ of mandamus.1 The Court will grant the

application, and dismiss the petition.

Petitioner identiﬁes himself as an “Aboriginal Indigenous Moorish-American.” Pet. at 1.
It appears that his claims arise from proceedings in Small Claims Court initiated by a creditor.
See id. at 2. Petitioner states that he submitted a “Writ in the Nature of Discovery” to his
creditor with a copy to the Small Claims Court, a Magistrate of which informed petitioner that a
discovery request need not be honored. Id. It further appears that, when the Writ of Discovery
was not honored, petitioner sent his creditor a “Notice of Default Judgment.” Id. Petitioner
states that he received a notice from the Small Claims Court indicating that a motion had been
denied. Id. In this action, petitioner has demanded an order compelling the Magistrate to honor
' It is not clear that petitioner is a prisoner to whom the provisions of 28 U.S.C. § l915(a)(2) apply. Accordingly,

the Order [ECF No. 3] which directed petitioner to ﬁle a certiﬁed copy of his trust fund account statement will be
vacated.

the default judgment and that “all claims, petitions, suits, ﬁlings with any third party

corporations regarding [his] credit history be dismissed and expunged.” Id. at 4.

Mandamus relief is proper only if “(1) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff.” Council of and for the Blind of Delaware County Valley v. Regan, 709 F.2d 1521,
1533 (DC. Cir. 1983) (en bane). The party seeking mandamus has the “burden of showing that

7”

[his] right to issuance of the writ is ‘clear and indisputable. Gulﬁstream Aerospace Corp. v.

Mayacamas Corp, 485 US. 271, 289 (1988) (citing Bankers Life & Cas. Co. v. Holland, 346
US. 379, 384 (1953)). This petitioner addresses none of these elements, and thus fails to meet
his burden. Furthermore, this federal district court is without authority to review or direct the
actions of a state court judge or magistrate. See Richardson v. District of Columbia Court of
Appeals, 83 F.3d 1513, 1514 (DC. Cir. 1996) (citing District of Columbia v. Feldman, 460 US.

462, 476 (1983) and Rooker v. Fidelity Trust Ca, 263 US. 413 (1923)).

An Order consistent with this Memorandum Opinion is issued separately.

 
    

istriet Judge
DATE: 4h» ’5